DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is being sent out to clarify that claim 10 was previously canceled.

Response to Arguments
Applicant’s arguments, see REMARKS pg. 2, filed 11/21/2021, with respect to claim rejection under 35 USC 112(a) written description have been fully considered and are persuasive since applicants have made appropriate corrections/amendments to the claims and specification.  The rejection of claims 1-29 under 35 USC 112 written description has been withdrawn. 
Applicant’s arguments, see REMARKS pg. 2-6, filed 11/21/2021, with respect to claim rejection under 35 USC 112(b) have been fully considered and are persuasive since applicants have made appropriate amendments to the claims.  The rejection of claims 1-29 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments, see REMARKS pg. 6-12, filed 11/21/2021, with respect to claim rejection under 35 USC 103 have been fully considered and are persuasive since applicants have made appropriate amendments to the claims, in particular adding limitations to claim 1 which are not taught by any prior art of record.  The rejection of claims 1-29 under 35 USC 103 has been withdrawn. 

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with attorney Scott Lefton (Reg. No. 53,200) on 03/7/2022.
The application has been amended as follows (added text are underlined and deleted text are strikethrough): 
4. (ORIGINAL) The system according to claim 1, wherein the data encoder comprises: a first voltage controlled oscillator, wherein the data input provides a control voltage and thereby determines a frequency output from the  first voltage controlled oscillator; the frequency output is the pulse repetition rate signal; and the pulse repetition rate signal is in the format of "0" outputs and "1" outputs.

11. (CURRENTLY AMENDED) The system according to claim 3, wherein the comprises: two coupled monostable multivibrators having the demodulator output the noisy input.

Allowable Subject Matter
Claims 1-9 and 11-29 are allowed.
the prior arts of record fails to fairly teach or suggest the limitation of:
“wherein the demodulator comprises; 
a signal chain of at least one amplifier stage, a signal splitter with outputs of a radio frequency detector output and an automatic gain control signal, the radio frequency detector output followed by a sample and hold circuit, a high pass filter, and at least a first inverter; 
wherein the first inverter functions as a comparator to produce digital output data from a non-digital or noisy input; 
the demodulator extracting the pulse repetition rate signal from the intermediate frequency pulsed signal;
the decoder producing a receiver data output in bits from the input of the pulse repetition rate signal” when considered in view of the other limitations as recited in claim 1.
Claims 2-9 and 11-29 are allowed for at least their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414. The examiner can normally be reached 9:30am to 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMNEET SINGH/Examiner, Art Unit 2633 
/SAM K AHN/Supervisory Patent Examiner, Art Unit 2633